Order, Supreme Court, Bronx County (Barry Salman, J.), entered December 17, 1993, which denied defendant hospital’s motion for summary judgment, unanimously affirmed, without costs.
The IAS Court correctly found issues of fact precluding summary judgment in favor of defendant hospital, including whether the defendant physician, who treated plaintiff upon arrival at the hospital’s emergency room, was acting on the hospital’s behalf at the time of his alleged acts of malpractice (cf., Sarivola v Brookdale Hosp. & Med. Ctr., 204 AD2d 245; Nagengast v Samaritan Hosp., 211 AD2d 878), and whether the treatment by either or both the physician and hospital staff deviated from accepted medical practice, parties having submitted conflicting expert affidavits in that regard (see, Farkas v Saary, 191 AD2d 178,180-181). Concur—Rosenberger, J. P., Kupferman, Asch, Nardelli and Mazzarelli, JJ.